NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 04 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOHN STEVEN HALLMAN,                             No. 11-17098

               Plaintiff - Appellant,            D.C. No. 5:10-cv-03548-LHK

  v.
                                                 MEMORANDUM *
MATTHEW CATE, Secretary of the
California Department of Corrections; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner John Steven Hallman appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Hallman’s
request for oral argument is denied.
process and First Amendment violations in connection with his 2008 re-validation

as an associate of the Mexican Mafia prison gang. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Zimmerman v. City of Oakland, 255 F.3d

734, 737 (9th Cir. 2001) (failure to state a claim); Hawkins v. Risley, 984 F.2d 321,

323 (9th Cir. 1993) (per curiam) (issue preclusion). We may affirm on any ground

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Dismissal was proper because the state court’s denial of Hallman’s petition

for a writ of habeas corpus challenging his retention in the Security Housing Unit

precluded Hallman from relitigating the same issues in a § 1983 action. See

Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1347 (9th Cir. 1981) (“[B]ecause of

the nature of a state habeas proceeding, a decision actually rendered should

preclude an identical issue from being relitigated in a subsequent § 1983 action if

the state habeas court afforded a full and fair opportunity for the issue to be heard

and determined under federal standards.”). Hallman’s contention that he was not

provided a full and fair opportunity to litigate these issues in the prior proceeding

is unpersuasive. See Clark v. Yosemite Cmty. Coll. Dist., 785 F.2d 781, 786 (9th

Cir. 1986) (“[A]n opportunity to reach the merits is sufficient to invoke a

preclusive effect.”).


                                           2                                    11-17098
      Absent an underlying constitutional violation, Hallman’s supervisory

liability claim fails to state a claim upon which relief can be granted. See Taylor v.

List, 880 F.2d 1040, 1045 (9th Cir. 1989) (stating standard).

      To the extent that Hallman alleges that his continued retention in the

Security Housing Unit following his 2008 re-validation is an “atypical and

significant hardship” in violation of his federal due process rights, this claim is not

viable because, even if there was a protected liberty interest at stake, the documents

submitted in support of his complaint show that he received all of the process that

was due. See Wilkinson v. Austin, 545 U.S. 209, 229 (2005).

      Hallman’s motion for appointment of counsel, filed on August 10, 2012, is

denied as moot.

      AFFIRMED.




                                           3                                     11-17098